Citation Nr: 1704137	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck disability, for accrued benefit purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant is represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973 and from February 1975 to February 1993.  The Veteran passed away in March 2011, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2008 and April 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant has been substituted as claimant for the Veteran's claims.

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge with respect to his service connection claim for a neck disability.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a neck disability was previously before the Board in December 2010, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the appellant withdrew her appeal with respect to the issue of entitlement to service connection for a neck disability, for accrued benefit purposes.

2.  At the time of the Veteran's death in March 2011, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling from August 31, 2001; a right rotator cuff strain, evaluated as 10 percent disabling from February 28, 2008; residuals of a right wrist injury, evaluated as 10 percent disabling from March 1, 1993; and peptic ulcer disease, evaluated as 10 percent disabling from August 31, 2001.  A total disability rating based on individual unemployability (TDIU) was in effect from July 31, 2002.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant have been met with respect to the issue of entitlement to service connection for a neck disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done  on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In a May 2012 written statement, the appellant indicated that she did not wish to pursue her appeal with respect to the Veteran's claim for entitlement to service connection for a neck disability.  As such, no allegation of error of fact or law remains before the Board for consideration with respect to that claim.  Accordingly, the appellant has withdrawn the claim for service connection for a neck disability for accrued benefit purposes, and it is dismissed.
 
II.  DIC under 38 U.S.C.A. § 1318

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  However, these provisions are not applicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board finds that such is    the case here, as application of pertinent provisions of the law and regulations will determine the outcome.  Because no additional evidentiary development would change the outcome of the claim, no additional notice or assistance on the part of   VA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

VA will pay DIC benefits to the surviving spouse of a veteran if the veteran's death was not the result of his own willful misconduct, and if at the time of death, the veteran was in receipt of or entitled to receive compensation for service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least five years immediately preceding death; or (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war (POW). 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that a veteran     filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for the relevant period specified; or (3) at the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified, but was not receiving compensation because: (a) VA was paying the compensation to the veteran's dependents; (b) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (c) the veteran had not waived retired or retirement pay in order to receive compensation; (d) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174 (h)(2); (e) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (f) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22 (b).

Additionally, "rated by VA as totally disabling" includes disability ratings based on unemployability pursuant to 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c).  

At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 70 percent disabling from August 31, 2001; a right rotator cuff strain, evaluated as 10 percent disabling from February 28, 2008; residuals of a right wrist injury, evaluated as 10 percent disabling from March 1, 1993; and peptic ulcer disease, evaluated as 10 percent disabling from August 31, 2001.  The Veteran's combined schedular rating was 10 percent from March 1, 1993, and 80 percent from August 31, 2001.  He was also in receipt of a TDIU from July 31, 2002.  Thus, the Veteran did not meet the statutory ten-year duration requirement for a 100 percent rating at the time of his death in March 2011, nor was he in receipt of a total disability rating continuously since his discharge from active duty in February 1993. 

Furthermore, the record does not show, and the appellant has not asserted, that the Veteran was "entitled to receive" a total disability rating for ten years prior to his death, or continuously since his discharge from active duty and for at least five years immediately preceding death, within the meaning of 38 U.S.C.A. § 1318.  Moreover, as the Veteran was not a former POW, the requirements of 38 U.S.C.A. § 1318 have not been met, and the claim for DIC benefits under that provision must be denied. 



ORDER

The appeal as to entitlement to service connection for a neck disability, for accrued benefit purposes, is dismissed.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant also seeks DIC benefits under the provisions of 38 U.S.C.A. § 1310, which provides for benefits payable to the surviving spouse of a veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  The appellant asserts that the Veteran's service-connected PTSD caused or aggravated his coronary artery disease, which ultimately resulted in the Veteran's death.  

A VA medical opinion has not been obtained with respect to the appellant's service connection claim for the cause of the Veteran's death.  At the time of the Veteran's death, service connection was in effect for, among other things, PTSD, and the Veteran's death certificate lists coronary artery disease as the cause of death.  In    July 2013, the appellant submitted an article published in the Open Cardiovascular Medical Journal pertaining to a possible link between PTSD and the development of cardiovascular diseases, including coronary artery disease.  Additionally, a brief submitted by the appellant's representative in December 2016 contains citations to medical publications regarding a possible link between PTSD and coronary artery disease.  As such, a VA medical opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a physician to obtain an opinion with respect to the appellant's claim for service connection for the cause of the Veteran's death.  

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely     as not (50 percent probability or greater) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened beyond normal progression)       his coronary artery disease, and thereby contributed substantially or materially to, or hastened, the Veteran's death.  Please explain why or why not.

The examiner's opinion should reflect a consideration of the 2011 article submitted by the appellant in July 2013 titled "Post-traumatic Stress Disorder and Cardiovascular Disease," as well as the medical studies cited in the brief submitted by the appellant's representative in December 2016. 

2.  After undertaking the development above and any additional development deemed necessary, the claim for     service connection for the cause of the Veteran's death should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case              is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


